      Case:18-10195-SDB Doc#:31 Filed:03/25/19 Entered:03/25/19 09:34:35                                   Page:1 of 3



      IT IS ORDERED as set forth below:




      Date: March 25, 2019



_____________________________________________________________________________




                                      UNITED STATES BANKRUPTCY COURT
                                              Southern District of Georgia

       In re:                                                               Case No.: 18-10195-SDB
       Shelton A. Phelps aka Shelton Aubrey                                 Judge: Edward J. Coleman
       Phelps
                                                                            Chapter: 13
                Debtor(s)



                                         ORDER ON MOTION FOR RELIEF FROM STAY
                                                (Offlclal Local Form B-55)

       M0VANT: SunTrust Bank



       SUBJECT PROPERTY: 1895 Neptune Drive, Augusta, Georgia 30906




       After notice and a hearing the Motion Is ordered:

       []Granted            0Toe Trustee will discontinue distribution on the movanfs claim and reduce movant's claim
                               to the amount paid if no amended claim is filed withln __days of this order.

                            OThe Trustee shall reduce movant's claim relating to this collateral to the amount paid.
                               Movent is granted leave to seek allowance of a deficiency claim, If appropriate.


       Dcontlnued to_________ at __                              D•m D pm
Case:18-10195-SDB Doc#:31 Filed:03/25/19 Entered:03/25/19 09:34:35   Page:2 of 3
Case:18-10195-SDB Doc#:31 Filed:03/25/19 Entered:03/25/19 09:34:35   Page:3 of 3
